Exhibit 10.1

 



 

STOCK PURCHASE AGREEMENT

 

This is an Agreement, entered into on June 30, 2019 (the “Effective Date”), by
and between Xiuhua Song and Yibaoccyb, Ltd., an British Virgin Islands company,
collectively the (“Buyer”), YBCC Inc. (“YBAO” or “Seller”), a corporation
organized under the laws of Nevada with principal executive offices located at
618 Brea Canyon Rd, Suite A, Walnut, CA 91789 (the “Seller”), Xiuhua Song
founder and CEO of Yibaoccyb, Ltd.(“Song”) and Yibaoccyb, Ltd.(“Yibaoccyb”).

 

Background

 

A.The Buyer owns 3,915,000 shares of the (40%) of YBAO’s Common Stock.

 

B.Buyer desires to purchase 25,500 shares of Yibao BVI which equals 51% of the
equity of Yibaoccyb held by the Seller.

 

B. Seller has agreed to sell to Buyer, and Buyer has agreed to purchase from
Seller, such 51% interest in Yibaoccyb resulting in Buyer owning 100% of
Yibaoccyb

 

NOW, THEREFORE, intending to be legally bound, the parties agree as follows:

 

1.0 Acquires of 51% Interest.

 

Acquired Shares of Stock. Upon the terms and conditions of this Agreement,
Seller hereby sells, transfers, assigns, conveys and delivers to Buyers, and
Buyer hereby purchases, accepts and acquires from Seller, free and clear of any
and all liens or encumbrances of any kind whatsoever, 51% percent (51%) of the
Yibaoccyb Shares (the “Acquired Shares”):

 

2.0 Purchase Price and Payment.

 

    Common Shares. The purchase price for the Acquired shares shall be paid
2,040,000 common shares of YBAO (the “Common Shares”) as of the Effective Date.
Such Common Shares shall be returned to YBAO’s treasury.

 

3.0 Closing.

 

Time and Place of Closing. The closing of the transactions described in this
Agreement (“Closing”) shall take place upon the Effective Date or at such other
time as the parties may mutually agree (the “Closing Date”).

 

4.0 Seller’s Representations and Warranties. Seller hereby makes the following
representations and warranties to Buyer, each of which shall survive the
Closing:

 

4.1 Corporate Organization. Seller is duly organized, validly existing, and in
good standing under the laws of the State of Nevada and has qualified to do
business in each jurisdiction where such qualification is required. Seller has
all requisite corporate power and authority and all necessary licenses and
permits to conduct its business as now conducted and to own, lease, and operate
the assets and properties now owned, leased, or operated by it.

 

4.2 Compliance with Laws. Seller has complied with all applicable laws in the
operation of its business and has not received any notice of violation of any
law, ordinance, rule, regulation, or order which has a material adverse effect
on or, so far as any of them can now reasonably foresee, could reasonably be
expected to in the future to have a material adverse effect on the Acquired
Assets.

 

 

 

 



 1 

 

 

5.0 Buyer’s Representations and Warranties. Buyer hereby makes the following
representations and warranties to Seller, each of which shall survive the
Closing:

 

5.1 Enforceable Agreement - this Agreement has been duly executed and delivered
by the Buyer and constitutes a legal, valid and binding obligation of the Buyer,
enforceable by the Seller against the Buyer in accordance with its terms,
subject to the availability of equitable remedies and the enforcement of
creditors' rights generally;

 

5.2 Bankruptcy and Insolvency Matters – No action or proceeding has been
commenced or filed by or against the Buyer which seeks or may lead to bankruptcy
or any other similar proceeding in respect of the Buyer. No such action or
proceeding has been authorized or is being considered by or on behalf of the
Buyer and no creditor or equity security holder of the Buyer has, to the
knowledge of the Buyer, threatened to commence or advise that it may commence,
any such action or proceeding;

 

5.3 Broker's Fees – The Buyer has not incurred any obligation or liability,
contingent or otherwise for broker's or finder's fees in respect of the
transaction herein provided for which the Vendor shall have any obligation and
liability;

 

5.4 Consents – no approval, consent, order, authorization or other action by, or
notice to or fiSongg with, any governmental authority or regulatory or
self-regulatory agency, or any other person or entity, and no lapse of a waiting
period, is required in connection with the execution, delivery or performance by
the Buyer of this Agreement; and

 

5.5 Litigation - there is no action, suit, proceeding or investigation pending
or currently threatened against the Buyer its affiliates that questions the
validity of this Agreement or the right of the Buyer to enter into this
Agreement or to consummate, or cause to be consummated, the transactions
contemplated hereby.

 

6.0 Indemnifications.

 

6.1 Indemnification By Buyer and Yibaoccyb. Buyer and Xiuhua Song (collectively
“Indemnifiers”) shall jointly and severally defend, hold harmless, and indemnify
Seller and its employees, officers, and managers, and members against all
liabilities, damages, losses, claims, judgments and expenses (including
reasonable attorneys’ fees and related costs) arising from (i) the conduct of
Yibaoccyb business which is includes but not limited to any past, present or
future liabilities of Yibaoccyb; or (ii) a material breach by Buyer of any of
the covenants, agreements, warranties or representations contained in this
Agreement.

 

6.2 Additional Indemnification of Indemnifiers. Additionally Indemnifiers shall
indemnify and hold Seller and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Seller (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, a “Seller Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Seller Party
may suffer or incur as a result of or relating to (a) any material breach of any
of the representations, warranties, covenants or agreements made by the Buyer
and Yibaoccybin this Agreement or (b) any action instituted against a Seller
Party in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company or Yibaoccyb who is not an Affiliate of such Seller
Party related go this agreement. If any action shall be brought against any
Seller Party in respect of which indemnity may be sought pursuant to this
Agreement, such Seller Party shall promptly notify the Indemnifiers in writing,
and the Indemnifiers shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Seller Party. Any
Seller Party shall have the right to employ separate counsel in any such action
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Seller Party except to the extent that
(i) the employment thereof has been specifically authorized by the Indemnifiers
in writing, (ii) the Indemnifiers has failed after a reasonable period of time
to assume such defense and to employ counsel or (iii) in such action there is,
in the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Seller Party, in which case the Indemnifiers shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel.

 

 

 



 2 

 

 

7.0 Miscellaneous.

 

7.1 Amendments; Waivers. No amendment, modification, or waiver of any provision
of this Agreement shall be binding unless in writing and signed by the party
against whom the operation of such amendment, modification, or waiver is sought
to be enforced. No delay in the exercise of any right shall be deemed a waiver
thereof, nor shall the waiver of a right or remedy in a particular instance
constitute a waiver of such right or remedy generally.

 

7.2 Notices. Any notice or document required or permitted to be given under this
Agreement shall be deemed to be given on the date such notice is (i) deposited
in the United States mail, postage prepaid, certified mail, return receipt
requested, (ii) deposited with a commercial overnight delivery service with
delivery fees paid, or (iii) transmitted by electronic mail with transmission
acknowledgment, to the following addresses or such other address or addresses as
the parties may designate from time to time by notice satisfactory under this
section:

 

Buyer: Xiuhua Song

618 Brea Canyon road, STE A

Walnut, CA 91789

Attn: Xiuhua Song

 

Seller: YBCC, Inc.

618 Brea Canyon road, STE A

Walnut, CA 91789

Attn: Xiuhua Song

 

7.3 Governing Law. This Agreement shall be governed by the internal laws of
Nevada without giving effect to the principles of conflicts of laws. Each party
hereby consents to the personal jurisdiction of the state or California, and
agrees that all disputes arising from this Agreement shall be prosecuted in such
courts. Each party hereby agrees that any such court shall have in persona
jurisdiction over such party and consents to service of process by notice sent
by regular mail to the address set forth above and/or by any means authorized by
Nevada law.

 

7.4 Language Construction. The language of this Agreement shall be construed in
accordance with its fair meaning and not for or against any party. The parties
acknowledge that each party and its counsel have reviewed and had the
opportunity to participate in the drafting of this Agreement and, accordingly,
that the rule of construction that would resolve ambiguities in favor of
non-drafting parties shall not apply to the interpretation of this Agreement.

 

7.5 No Offer. The submission of this Agreement by any party for the review
and/or execution by another party does not constitute an offer or reservation of
rights for the benefit of any party. This Agreement shall become effective, and
the parties shall become legally bound, only if and when all parties have
executed this Agreement.

 

7.6 Payment of Fees. In the event of a dispute arising under this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs, provided that if a party prevails only in part the court shall award fees
and costs in accordance with the relative success of each party.

 

7.7 Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed to be a fully-executed original.

 

7.8 Signature by Email. An original signature transmitted by email shall be
deemed to be original for purposes of this Agreement.

 

 

 

 



 3 

 

 

7.9 Assignment. Neither party to this Agreement shall assign its rights or
duties hereunder without the prior written consent of the other party. Any
attempted assignment without such prior written consent shall be null and void.

 

7.10 No Third Party Beneficiaries. Except as otherwise specifically provided in
this Agreement, this Agreement is made for the sole benefit of the parties. No
other persons shall have any rights or remedies by reason of this Agreement
against any of the parties or shall be considered to be third party
beneficiaries of this Agreement in any way.

 

7.11 Binding Effect. This Agreement shall inure to the benefit of the respective
heirs, legal representatives and permitted assigns of each party, and shall be
binding upon the heirs, legal representatives, successors and assigns of each
party.

 

7.12 Titles and Captions. All article, section and paragraph titles and captions
contained in this Agreement are for convenience only and are not deemed a part
of the context hereof.

 

7.13 Pronouns and Plurals. All pronouns and any variations thereof are deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the person or persons may require.

 

7.14 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements and understandings.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
date first written hereinabove.

 

 

 

YBCC INC.

 

The Seller

 

/s/ Xiuhua Song                                        

By: Xiuhua Song

Its: Chief Executive Officer

 

 

 

XIUHUA SONG 

THE BUYER:

 

/s/ Xiuhua Song                                      

 

By: Xiuhua Song

Its: Chief Executive Officer

 

Indemnifiers

 

Yibaoccyb, Ltd.

 

/s/ Xiuhua Song                                      

By: Xiuhua Song

Its: Chief Executive Officer

 

 

 



 4 

